Citation Nr: 9932899	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  96-51 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	R. Lawrence Roberson, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran had verified military service from March 1965 to 
June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 1996 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  The Board remanded this 
case to the RO in May 1998 for further development, to 
include the procurement of records and the scheduling of a VA 
psychiatric examination.  The case has since been returned to 
the Board.

The veteran also completed an appeal of the RO's denial of 
service connection for post-traumatic stress disorder (PTSD).  
However, in an August 1999 rating decision, the RO granted 
service connection for this disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's service-connected disabilities include 
post-traumatic stress disorder (PTSD) and a left zygomatic 
arch fracture, both of which are evaluated as 10 percent 
disabling; the combined disability evaluation is 20 percent.

3.  The veteran's service-connected disabilities do not 
preclude him from obtaining or retaining some form of 
substantially gainful employment.



CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19, 4.25 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claim under 38 U.S.C.A. § 5107(a) 
(West 1991).  

Under VA laws and regulations, a total disability rating 
based upon individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (1999).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but the veteran's age and the impairment 
caused by nonservice-connected disabilities are not for 
consideration in determining whether such a total disability 
rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(1999).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a) 
(1999).

A total disability rating may be assigned where the combined 
rating for the veteran's service-connected disabilities is 
less than total if the disabled veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  Specifically, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more; if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(1999).  In exceptional cases, an extra-schedular evaluation 
may be assigned on the basis of a showing of unemployability 
alone.  See 38 C.F.R. § 4.16(b) (1999).  

In this case, the veteran's service-connected disabilities 
consist of PTSD and a left zygomatic arch fracture, both of 
which are evaluated as 10 percent disabling.  The combined 
disability evaluation is 20 percent.  See 38 C.F.R. § 4.25 
(1999).  The individual disability evaluations and the 
combined disability evaluation do not meet the criteria for a 
total disability evaluation under 38 C.F.R. § 4.16(a) (1999), 
and the Board has therefore considered whether an extra-
schedular evaluation, under 38 C.F.R. § 4.16(b) (1999), is in 
order.

In considering whether an extra-schedular evaluation in 
warranted, the Board has considered both the veteran's 
educational and vocational history and the records of recent 
medical treatment for his service-connected disabilities.  In 
his June 1996 application, the veteran indicated that he had 
previously worked as a truck driver but became too disabled 
to work in February 1987.  However, the Board observes that 
the veteran's Social Security Administration (SSA) records 
indicate that left his job in February 1989 following a 
serious back injury.  The veteran also noted in his June 1996 
application that he completed only the third year of high 
school but had graduated and that he received 180 hours of 
basic police training in 1970.  

The Board also observes that the veteran has been in receipt 
of SSA disability benefits since 1989, and the decision 
granting these benefits indicates diagnoses of severe 
depression and chronic pain syndrome.  In July 1990, SSA 
found the veteran disabled since February 1989 due to a back 
disorder and hypertension.  The medical evidence apparently 
considered by SSA at that time includes findings of 
depression and anxiety associated by some examiners with the 
veteran's back injury.  SSA found continued disability in 
1997 with a primary diagnosis of affective (mood) disorder 
and a secondary diagnosis of a back disorder.  The veteran is 
also in receipt of VA nonservice-connected pension benefits, 
and the September 1999 decision granting pension benefits 
indicates consideration of the veteran's nonservice-connected 
coronary artery disease, depression and anxiety, lumbar spine 
pain, and cervical spine pain.

With regard to the veteran's service-connected disabilities, 
the Board observes that the veteran has had minimal treatment 
for his service-connected residuals of left zygomatic arch 
fracture.  In fact, the report of a May 1996 VA dental 
examination indicates that his disability had no effect on 
his everyday activities.

The Board does observe that the veteran has been treated on a 
significantly more frequent basis for PTSD.  He was 
transferred to the Adult Mental Health Unit of Columbia Tulsa 
Regional Medical Center, after being a patient on a cardiac 
floor at that facility.  He had been transferred to this Unit 
after a consultation obtained during treatment for various 
physical ailments resulted in an Axis I diagnosis of bipolar 
disorder; no Axis II diagnosis; an Axis III diagnosis, in 
pertinent part, of coronary artery disease, chronic 
obstructive pulmonary disorder, bronchitis; and a GAF score 
of 51-60 and 61-70 as the highest GAF in the past year.  

On admission to the Mental Health Unit, the veteran had 
reported extreme stressors in his life mainly due to 
reportedly extreme poverty, and had been feeling very 
hopeless, helpless and worthless.  It was also noted that the 
veteran had reportedly struggled with some PTSD issues since 
his military service.  During this hospitalization, it was 
noted that the veteran made significant progress relating to 
depression and anger outbursts.  The discharge diagnoses were 
an Axis I diagnosis of bipolar disorder, improved, and PTSD, 
improved; no Axis II diagnosis; and an Axis III diagnosis, in 
pertinent part, of coronary artery disease, hypertension, 
urinary tract infection, resolved, and hypoglycemia, 
improved.  A GAF of 30-40 was rendered with the highest GAF 
for the past year reportedly being 61-70.  The veteran was 
subsequently hospitalized at this facility from June 23 to 
June 30 of 1998 for complaints of extreme depression, death 
thoughts, mood swings, and insomnia.  The Axis I diagnoses 
were bipolar disorder, type II; PTSD; and a history of 
substance abuse.  At admission, a GAF score of 30 was 
assigned for the present time, while a GAF score of about 51-
55 was assigned at discharge.  

A December 1998 VA psychiatric examination report contains 
diagnoses of bipolar disorder, panic attacks, depression, and 
PTSD, and a GAF score of 65 to 70 was assigned.  In an 
addendum from December 1998, the examiner clarified that, 
specifically, a GAF score of 70 was assigned for the 
veteran's diagnosis of PTSD and that this diagnosis was "the 
least important diagnosis made" and constituted "less than 
20% of his problems."  Rather, the primary Axis I diagnosis 
was bipolar disorder.  The examiner also noted that the 
veteran's depression was seen more as a result of his chronic 
health problems.  The examiner indicated that the veteran's 
severe health problems and his coping mechanisms surrounding 
them were the veteran's predominant problems although the 
veteran certainly had had psychiatric and mental health 
issues in the past.

In reconciling the evidence in this case, the Board has taken 
particular note of the September 1997 and June 1998 
hospitalization reports and observes that a GAF score of 30, 
under the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), is warranted for behavior that is considerably 
influenced by delusions or hallucinations, serious impairment 
in communication or judgment, or the inability to function in 
almost all areas (e.g., stays in bed all day, or no job, 
home, or friends).  However, the veteran has been diagnosed 
with multiple psychiatric disorders, and the VA examiner who 
examined the veteran in December 1998 found that his 
nonservice-connected bipolar disorder was the primary 
diagnosis and that his PTSD was the least significant of his 
psychiatric disorders.  Under the DSM-IV, both the overall 
GAF score of 65-70 and the PTSD-specific score of 70 
represent some mild symptoms (e.g., a depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning, but generally pretty good functioning, 
with some meaningful interpersonal relationships.  The Board 
has weighed the noted evidence and finds that, on balance, 
such evidence does not establish that the veteran's PTSD is 
of sufficient severity to preclude his participation in all 
forms of substantially gainful employment, so as to warrant 
extra-schedular consideration.  See Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992) ("It is the responsibility of the BVA to assess 
the credibility and weight to be given the evidence").  See 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Overall, while the Board has noted the veteran's overall 
physical and mental impairment and its cumulative effect on 
his employability, the preponderance of the evidence of 
record in this case does not support his contention that his 
service-connected disabilities, in and of themselves, are of 
such severity as to preclude his participation in all forms 
of substantially gainful employment.  See also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Accordingly, entitlement 
to TDIU is not warranted.  Since the preponderance of the 
evidence is against the veteran's claim, the doctrine of 
reasonable doubt, as set forth in 38 U.S.C.A. § 5107(b) (West 
1991), is not for application in the instant case.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to TDIU is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

